Dunbar, J.
(dissenting).—I am unable to agree with the opinion expressed by the majority. The part of the answer which was stricken out was in no way responsive to the question asked. It is said that a cross-examination might have elicited the fact that the evidence was incompetent, and it would then be time to strike it out; but I think the rule is well established that an answer of a witness is not competent that is not responsive, and the burden should not be imposed on the other side to destroy it by cross-examination. The judgment, in my opinion, should be affirmed.